DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 07/18/2019.
Claims 1-21 are pending of which claims 1, 4, 9 and 17- are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
Claims 4, 7, 8, 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
wherein the modifying the transmission of the plurality of decoding candidates includes: transmitting parts of the at least one decoding candidate in each subband associated with one or more of the two or more sub-CORESETs that successfully obtains access to the shared communication channel; and puncturing other parts of the at least one decoding candidate in each other subband associated with other of the two or more sub-CORESETs that fail to successfully obtain access to the shared communication channel”, as substantially described in independent claim(s) 4.  These limitations, in combination with the remaining limitations of claim(s) 4, are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “broadcasting, by the base station, an LBT report after completing an LBT procedure for the each subband of the plurality of subbands prior to transmission of the decoding candidate, wherein the LBT report includes a result of the LBT procedure for the each subband; and signaling, by the base station, a switch timing for the served UE to switch to a new CORESET identified by selection of one of the plurality of CORESETS of the CORESET configuration based on the LBT report, wherein the switch timing is signaled through one of: the signaling of the CORESET configuration or the broadcasting the LBT report”, as substantially described in independent claim(s) 7.  These limitations, in 7, are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “transmitting, by the base station, a CORESET switch signal to a served user equipment (UE) after completing an LBT procedure for the each subband of the plurality of subbands prior to transmission of the decoding candidate, wherein the CORESET switch signal identifies a new CORESET for the served UE to switch to; and signaling, by the base station, a switch timing for the served UE to switch to the new CORESET, wherein the switch timing is signaled one of: semi-statically or dynamically”, as substantially described in independent claim(s) 8.  These limitations, in combination with the remaining limitations of claim(s) 8, are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “receiving, by the UE, a listen before talk (LBT) report broadcast by the serving base station, wherein the LBT report includes a result of an LBT procedure of the serving base station for the each subband; receiving, by the UE, a switch timing for the served UE to switch to a new CORESET identified by selection of one of the plurality of CORESETS of the CORESET configuration based on the LBT report, wherein the switch timing is signaled through one of: the CORESET configuration or the LBT report; and switching, by the UE, after the transmission opportunity back to a CORESET allocated to the transmission opportunity including a plurality of sub-CORESETs associated with the each subband of the plurality of subbands of the transmission opportunity”, as substantially described in independent claim(s) 15.  These limitations, in combination with the remaining limitations of claim(s) 15, are not taught nor suggested by the prior art of record.
The prior art of record fails to teach “receiving, by the UE, a CORESET switch signal from the serving base station, wherein the CORESET switch signal identifies a new CORESET for the served UE to switch to in subsequent slots of the transmission opportunity after the sub-CORESET associated with the each subband; receiving, by the UE, a switch timing for the UE to switch to the new CORESET, wherein the switch timing is received one of: semi-statically or dynamically from the serving base station; and switching, by the UE, after the transmission opportunity back to a CORESET allocated to the transmission opportunity including a plurality of sub-CORESETs associated with the each subband of the plurality of subbands of the transmission opportunity”, as substantially described in independent claim(s) 16.  These limitations, in combination with the remaining limitations of claim(s) 16, are not taught nor suggested by the prior art of record.
wherein the configuration of the at least one processor to modify the transmission of the plurality of decoding candidates includes configuration of the at least one processor: to transmit parts of the at least one decoding candidate in each subband associated with one or more of the two or more sub-CORESETs that successfully obtains access to the shared communication channel; and to puncture other parts of the at least one decoding candidate in each other subband associated with other of the two or more sub-CORESETs that fail to successfully obtain access to the shared communication channel”, as substantially described in independent claim(s) 20.  These limitations, in combination with the remaining limitations of claim(s) 20, are not taught nor suggested by the prior art of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-2, 5-6, 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al (EP 3,768,013) in view of Kim et al (US 2019/0082427).
Regarding claim 1, Nakashima’013 discloses a method of wireless communication, comprising: 
scheduling, by a base station, transmission of a plurality of decoding candidates(see para.0129, which discusses number of PDCCH candidates that are configured/scheduled  in each individual resource set of the terminal apparatus, see para.0161) during a transmission opportunity on a shared communication channel(see para.0006, which discusses transmission  LBT refers to a mechanism in which carrier sensing is performed before transmission is started, and only in a case that it is confirmed that resources (channels) are not used in other neighboring systems as a result of the carrier sensing, transmission within a prescribed time length is enabled, see fig.15. LBT in each subband), wherein each subband of a plurality of subbands of the transmission opportunity is assigned a sub-control resource set (CORESET) of a CORESET allocated to the transmission opportunity(see fig.15, which shows each of the plurality of sub-bands is assigned CORESET allocated to the transmission opportunity related LBT); uniformly distributing, by the base station, the plurality of decoding candidates for a served user equipment (UE) into the CORESET(see fig.15, see para.0129, which discusses a transmitter of the transmission radio transmit PDCCH by using the PDCCH candidate(s), see para.014). 
As discussed above, although Nakashima’013 discloses a plurality of LBT subbands associated with respective CORESET (see fig.15), Nakashima’013 does not explicitly show the use of “detecting, by the base station, at least one decoding candidate of the plurality of decoding candidates spanning a boundary between two or more sub-CORESETs; and modifying, by the base station, transmission of the at least one decoding candidate in response to the detecting” as required by present claimed invention.  However, including “detecting, by the base station, at least one decoding candidate of the plurality of decoding candidates spanning a boundary between two or more sub-CORESETs; and modifying, by the base station, transmission of the at least one decoding candidate in response to the detecting” would have been obvious to one having ordinary skill in the art as evidenced by Kim’427.
In particular, in the same field of endeavor, Kim’427 teaches the use of detecting, by the base station, at least one decoding candidate of the plurality of decoding candidates spanning a boundary between two or more sub-see claim 16, which discusses detecting at least one PDCCH candidate as decoding candidate which overlaps/spans with the resource from a search space to be monitored for in the CORESET, see para.0191-0192, which discusses CORESET 1001 including search spaces 1005, which are composed of set of CCEs 1006 or set of PDCCH candidates as plurality of  plurality of decoding candidates, where the CORESET 1001 composed of a region overlap with reset resources 1002, i.e. overlapped/spanned region 1003, see fig.16, which shows overlapped region 1003, including search spaced/CCE, between CORESET 1001 and CORESET Resource 1002) ; and modifying, by the base station, transmission of the at least one decoding candidate (see fig.16 & see claim 16, which discusses modifying by excluding/removing at least one PDCCH candidate, see para.0194, see para.0202) in response to the detecting (see fig.16).
In view of the above, having the system of Nakashima’013 and then given the well-established teaching of Kim’427, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nakashima’013 to include “detecting, by the base station, at least one decoding candidate of the plurality of decoding candidates spanning a boundary between two or more sub-CORESETs; and modifying, by the base station, transmission of the at least one decoding candidate in response to the 
Regarding claim 2, Nakashima’013 does not explicitly show the use of “the modifying the transmission of the plurality of decoding candidates includes removing the at least one decoding candidate from the plurality of decoding candidates” as required by present claimed invention.  However, including “the modifying the transmission of the plurality of decoding candidates includes removing the at least one decoding candidate from the plurality of decoding candidates” would have been obvious to one having ordinary skill in the art as evidenced by Kim’427.
In particular, in the same field of endeavor, Kim’427 teaches the use of modifying the transmission of the plurality of decoding candidates includes removing the at least one decoding candidate from the plurality of decoding candidates (see fig.16 & see claim 16, which discusses modifying by excluding/removing at least one PDCCH candidate, see para.0194, see para.0202, which discusses transmit PDDCH using CCEs 1009 and 1010 but not/exclude the CCEs 1007 and 1008 located in the overlapped region 1003). 
before the effective filling date of the claimed invention to modify the system of Nakashima’013 to include “modifying the transmission of the plurality of decoding candidates includes removing the at least one decoding candidate from the plurality of decoding candidates” as taught by Kim’427, since Kim’427 stated in para.0223+ that such a modification would facilitate efficient provision of services with various requirements in a 5G wireless communication system supporting various numerologies with the employment of an efficient initial cell access and paging method.
Regarding claim 5, Nakashima’013 discloses wherein each subband of the plurality of subbands is associated with an independent listen before talk (LBT) procedure(see fig.15) for one or both of the base station and the UE (see para.0174, which discusses for the terminal apparatus). 
Regarding claim 6, Nakashima’013 discloses method of wireless communication, comprising: 
scheduling, by a base station, transmission of a plurality of decoding candidates(see para.0129, which discusses number of PDCCH candidates that are configured/scheduled  in each individual resource set of the terminal apparatus, see para.0161) during a transmission opportunity on a shared communication channel(see para.0006, which discusses transmission  LBT refers to a mechanism in which carrier sensing is performed before transmission is started, and only in a case that it is confirmed that resources (channels) are not used in other neighboring systems as a result of the carrier sensing, transmission within a prescribed time length is enabled, see fig.15. LBT in each subband), wherein each subband of a plurality of subbands of the transmission opportunity is assigned a sub-control resource set (CORESET) of a CORESET allocated to the transmission opportunity(see fig.15, which shows each of the plurality of sub-bands is assigned CORESET allocated to the transmission opportunity related LBT); 
uniformly distributing, by the base station, the plurality of decoding candidates for a served user equipment (UE) into the CORESET(see fig.15, see para.0129, which discusses a transmitter of the transmission radio transmit PDCCH by using the PDCCH candidate(s), see para.014); and 
signaling, by the base station, a CORESET configuration to a served user equipment (UE), wherein the CORESET configuration includes a plurality of CORESETs (see fig.15 & see para.0174-0175, which discusses terminal as served user equipment (UE) to receive five CORESET configuration, see para.0122, which discusses terminal receives the PDCCH including control information indicating a configuration of subframe of a corresponding LBT associated with the control resource set..) , each of the plurality of CORESETs corresponding to one or more listen before talk (LBT) outcomes associated with the plurality of subbands (see fig.15 see para.0173-0174).
As discussed above, although Nakashima’013 discloses a plurality of LBT subbands associated with respective CORESET (see fig.15), Nakashima’013 does not explicitly show the use of “detecting, by the base station, at least one decoding candidate of the plurality of decoding candidates spanning a boundary between two or more sub-CORESETs; and modifying, by the base station, transmission of the at least one decoding candidate in response to the detecting” as required by present claimed invention.  However, including “detecting, by the base station, at least one decoding candidate of the plurality of decoding candidates spanning a boundary between two or more sub-CORESETs; and modifying, by the base station, transmission of the at least one decoding candidate in response to the detecting” would have been obvious to one having ordinary skill in the art as evidenced by Kim’427.
In particular, in the same field of endeavor, Kim’427 teaches the use of detecting, by the base station, at least one decoding candidate of the plurality of see claim 16, which discusses detecting at least one PDCCH candidate as decoding candidate which overlaps/spans with the resource from a search space to be monitored for in the CORESET, see para.0191-0192, which discusses CORESET 1001 including search spaces 1005, which are composed of set of CCEs 1006 or set of PDCCH candidates as plurality of  plurality of decoding candidates, where the CORESET 1001 composed of a region overlap with reset resources 1002, i.e. overlapped/spanned region 1003, see fig.16, which shows overlapped region 1003, including search spaced/CCE, between CORESET 1001 and CORESET Resource 1002) ; and modifying, by the base station, transmission of the at least one decoding candidate (see fig.16 & see claim 16, which discusses modifying by excluding/removing at least one PDCCH candidate, see para.0194, see para.0202) in response to the detecting (see fig.16).
In view of the above, having the system of Nakashima’013 and then given the well-established teaching of Kim’427, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nakashima’013 to include “detecting, by the base station, at least one decoding candidate of the plurality of decoding candidates spanning a boundary between two or more sub-CORESETs; and modifying, by the 
Regarding claim 17, Nakashima’013 discloses an apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor (see para.0193-0196, which discusses program stored in  a RAM...read by the CPU to be modified or rewritten, where the program caused a computer system to read the program recording on the recording for execution, thus program stored in medium executed by a CPU indicating couple to each, see fig.11) is configured:
schedule, by a base station, transmission of a plurality of decoding candidates(see para.0129, which discusses number of PDCCH candidates that are configured/scheduled  in each individual resource set of the terminal apparatus, see para.0161) during a transmission opportunity on a shared communication channel(see para.0006, which discusses transmission  LBT refers to a mechanism in which carrier sensing is performed before transmission is started, and only in a case that it is confirmed that resources (channels) are not used in other neighboring systems as a result of the carrier sensing, transmission within a prescribed time length is enabled, see fig.15. LBT in each subband), wherein each subband of a plurality of subbands of the transmission opportunity is assigned a sub-control resource set (CORESET) of a CORESET allocated to the transmission opportunity(see fig.15, which shows each of the plurality of sub-bands is assigned CORESET allocated to the transmission opportunity related LBT); uniformly distribute, by the base station, the plurality of decoding candidates for a served user equipment (UE) into the CORESET(see fig.15, see para.0129, which discusses a transmitter of the transmission radio transmit PDCCH by using the PDCCH candidate(s), see para.014). 
As discussed above, although Nakashima’013 discloses a plurality of LBT subbands associated with respective CORESET (see fig.15), Nakashima’013 does not explicitly show the use of “detecting, by the base station, at least one decoding candidate of the plurality of decoding candidates spanning a boundary between two or more sub-CORESETs; and modifying, by the base station, transmission of the at least one decoding candidate in response to the detecting” as required by present claimed invention.  However, including “detecting, by the base station, at least one 
In particular, in the same field of endeavor, Kim’427 teaches the use of detecting, by the base station, at least one decoding candidate of the plurality of decoding candidates spanning a boundary between two or more sub-CORESETs(see claim 16, which discusses detecting at least one PDCCH candidate as decoding candidate which overlaps/spans with the resource from a search space to be monitored for in the CORESET, see para.0191-0192, which discusses CORESET 1001 including search spaces 1005, which are composed of set of CCEs 1006 or set of PDCCH candidates as plurality of  plurality of decoding candidates, where the CORESET 1001 composed of a region overlap with reset resources 1002, i.e. overlapped/spanned region 1003, see fig.16, which shows overlapped region 1003, including search spaced/CCE, between CORESET 1001 and CORESET Resource 1002, see para.0030, which discuses program  with instruction stored in memory and executed by processor…) ; and modifying, by the base station, transmission of the at least one decoding candidate (see fig.16 & see claim 16, which discusses modifying by excluding/removing at least one PDCCH candidate, see para.0194, see para.0202) in response to the detecting (see fig.16).
In view of the above, having the system of Nakashima’013 and then given the well-established teaching of Kim’427, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nakashima’013 to include “detecting, by the base station, at least one decoding candidate of the plurality of decoding candidates spanning a boundary between two or more sub-CORESETs; and modifying, by the base station, transmission of the at least one decoding candidate in response to the detecting” as taught by Kim’427, since Kim’427 stated in para.0223+ that such a modification would facilitate efficient provision of services with various requirements in a 5G wireless communication system supporting various numerologies with the employment of an efficient initial cell access and paging method.
Regarding claim 18, Nakashima’013 does not explicitly show the use of “the modifying the transmission of the plurality of decoding candidates includes removing the at least one decoding candidate from the plurality of decoding candidates” as required by present claimed invention.  However, including “the modifying the transmission of the plurality of decoding candidates includes 
In particular, in the same field of endeavor, Kim’427 teaches the use of modifying the transmission of the plurality of decoding candidates includes removing the at least one decoding candidate from the plurality of decoding candidates (see fig.16 & see claim 16, which discusses modifying by excluding/removing at least one PDCCH candidate, see para.0194, see para.0202, which discusses transmit PDDCH using CCEs 1009 and 1010 but not/exclude the CCEs 1007 and 1008 located in the overlapped region 1003). 
In view of the above, having the system of Nakashima’013 and then given the well-established teaching of Kim’427, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nakashima’013 to include “modifying the transmission of the plurality of decoding candidates includes removing the at least one decoding candidate from the plurality of decoding candidates” as taught by Kim’427, since Kim’427 stated in para.0223+ that such a modification would facilitate efficient provision of services with various requirements in a 5G wireless communication system supporting various numerologies with the employment of an efficient initial cell access and paging method.
see fig.15) for one or both of the base station and the UE (see para.0174, which discusses for the terminal apparatus). 
Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al (EP 3,768,013) in view of Kim et al (US 2019/0082427) and further in view of Seo et al (US 2012/0119747).
Regarding claim 3, although the combination of Nakashima’013 and Kim’427 discloses modifying the transmission of the plurality of decoding candidates includes removing the at least one decoding candidate from the plurality of decoding candidates (Kim’427, see fig.16 & see claim 16, which discusses modifying by excluding/removing at least one PDCCH candidate, see para.0194, see para.0202, which discusses transmit PDDCH using CCEs 1009 and 1010 but not/exclude the CCEs 1007 and 1008 located in the overlapped region 1003), the combination of Nakashima’013 and Kim’427 does not explicitly show the use of “wherein the modifying the transmission of the plurality of decoding candidates includes shifting a location of the transmission of the at least one decoding candidate to a next available location fully within one of the two or more sub-CORESETs” as required by present claimed invention.  However, including “wherein the modifying the transmission of the plurality of decoding 
In particular, in the same field of endeavor, Seo’747 teaches the use of wherein the modifying the transmission of the plurality of decoding candidates includes shifting a location of the transmission of the at least one decoding candidate(see para.0143, which discusses in PDCCH mapping, monitoring on a candidate include a resource belonging to a corresponding overlap region may be skipped or rated or puncturing may be performed on a resource belonging to the overlap region among resources included in a candidate, thus puncturing indicative of shifting, see poara.0019) to a next available location fully within one of the two or more sub-CORESETs (see para.0019, which discusses the reference signal is mapped/shift to a remaining resource region as next available location in the CORESET excluding an overlap resource region…see para.0003,which discusses reference signal is related to the PDCCH, thus, shifting reference signal to the remaining resource region is considered as the next available location of the CORESET). 
In view of the above, having the system of Nakashima’013 and Kim’427 and then given the well-established teaching of Seo’747, it would have been obvious to before the effective filling date of the claimed invention to modify the system of Nakashima’013 and Kim’427 to include “wherein the modifying the transmission of the plurality of decoding candidates includes shifting a location of the transmission of the at least one decoding candidate to a next available location fully within one of the two or more sub-CORESETs” as taught by Seo’747, since Seo’747 stated in para.0020+ that such a modification would effectively perform a channel estimation operation by using the method.
Regarding claim 19, although the combination of Nakashima’013 and Kim’427 discloses modifying the transmission of the plurality of decoding candidates includes removing the at least one decoding candidate from the plurality of decoding candidates (Kim’427, see fig.16 & see claim 16, which discusses modifying by excluding/removing at least one PDCCH candidate, see para.0194, see para.0202, which discusses transmit PDDCH using CCEs 1009 and 1010 but not/exclude the CCEs 1007 and 1008 located in the overlapped region 1003), the combination of Nakashima’013 and Kim’427 does not explicitly show the use of “wherein the modifying the transmission of the plurality of decoding candidates includes shifting a location of the transmission of the at least one decoding candidate to a next available location fully within one of the two or more sub-CORESETs” as required by present claimed invention.  However, 
In particular, in the same field of endeavor, Seo’747 teaches the use of wherein the modifying the transmission of the plurality of decoding candidates includes shifting a location of the transmission of the at least one decoding candidate(see para.0143, which discusses in PDCCH mapping, monitoring on a candidate include a resource belonging to a corresponding overlap region may be skipped or rated or puncturing may be performed on a resource belonging to the overlap region among resources included in a candidate, thus puncturing indicative of shifting, see poara.0019) to a next available location fully within one of the two or more sub-CORESETs (see para.0019, which discusses the reference signal is mapped/shift to a remaining resource region as next available location in the CORESET excluding an overlap resource region…see para.0003,which discusses reference signal is related to the PDCCH, thus, shifting reference signal to the remaining resource region is considered as the next available location of the CORESET). 
before the effective filling date of the claimed invention to modify the system of Nakashima’013 and Kim’427 to include “wherein the modifying the transmission of the plurality of decoding candidates includes shifting a location of the transmission of the at least one decoding candidate to a next available location fully within one of the two or more sub-CORESETs” as taught by Seo’747, since Seo’747 stated in para.0020+ that such a modification would effectively perform a channel estimation operation by using the method.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakashima et al (EP 3,768,013).
see para.0129, which number of PDCCH candidates that configured in each individual control resource set of the terminal as UE, see fig.15 & fig.13a-b & see para.0161, see para.0071); and performing, by a user equipment (UE), one or more blind decoding procedures (see para.0067, which discusses perform blind decoding of the PDCCH)of one or more search spaces of a sub-control resource set (CORESET) (see para.0081, which discusses performing blind detection of the PDCCH candidates included in the search space of the control resource set) associated with each subband of a plurality of subbands of a transmission opportunity on a shared communication channel (see para.0008, which discusses decode a PDCCH candidates of the plurality of PDCCH candidates, where the control resource set as CORESET is configured for one or more listen-before-talk (LBT) subband, see fig.15, see para.0006, see para.0164-0166), wherein the one or more blind decoding procedures are performed to detect at least one of the set of decoding candidates(see para.0067 & see para.0081, which discusses performing blind detection of the PDCCH candidates included in the search space of the control resource set, see para.0008, which discusses decode a PDCCH candidates of the plurality of PDCCH candidates). 
see para.0008, which discusses decoding unit configure to decode a PDCCH candidate of the plurality of PDCCH…in the control resource set, see para.0071, which discusses PDCCH candidate may also be referred to as blind detection candidate, see para.0081, which discusses performing blind detection of the PDCCH candidates) on each of the two or more sub-CORESETs (see fig.13a-b, see para.0085, which discusses number of PDCCH candidates …may be configured for each control resource set). 
Regarding claim 14, Nakashima’013 discloses including: receiving, by the UE, a CORESET configuration from the serving base station, wherein the CORESET configuration includes a plurality of CORESETs(see para.0174), each of the plurality of CORESETs corresponding to one or more listen before talk (LBT) outcomes associated with the plurality of subbands (see fig.15). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al (EP 3,768,013) in view of Choi et al (US 20200177306).
Regarding claim 10, Nakashima’013 does not explicitly show the use of wherein the set of decoding candidates is modified to remove at least one decoding candidate associated with a location spanning two or more sub-CORESETs” as required by present claimed invention.  However, including “wherein the set of decoding candidates is modified to remove at least one decoding candidate associated with a location spanning two or more sub-CORESETs” would have been obvious to one having ordinary skill in the art as evidenced by Choi’306.
In particular, in the same field of endeavor, Choi’306 teaches the use of wherein the set of decoding candidates is modified to remove at least one decoding candidate associated with a location spanning two or more sub-CORESETs (see  fig.5 & para.0112, which discusses PDCCH candidates 512 and 513 of the CORESET # 2 which resources Overlap with PDCCH 511 of CORSET # 1 within overlap region. So, the terminal excludes/remove the PDCCH 512, 513 and blind decodes only remaining PDCCH candidates, see at least fig.5-8 with related text, see abs). 
before the effective filling date of the claimed invention to modify the system of Nakashima’013 to include “modifying the transmission of the plurality of decoding candidates includes removing the at least one decoding candidate from the plurality of decoding candidates” as taught by Choi’306, since Choi’306 stated in para.0011+ that such a modification would provide a blind decoding scheme for a downlink control channel that is required to reduce power consumption of a terminal.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al (EP 3,768,013) in view of Seo et al (US 2012/0119747).
Regarding claim 11, Nakashima’013 does not explicitly show the use of “the performing the one or more blind decoding procedures includes shifting one of the one or more blind decoding procedures associated with a location of a decoding candidate of the set of decoding candidates spanning two or more sub-CORESETs to a next available location fully within one of the two or more sub-CORESETs” as required by present claimed invention.  However, including “the performing the one or more blind decoding procedures includes shifting one of the one or more blind decoding procedures associated with a location of a decoding candidate of the set of decoding candidates spanning two or more sub-CORESETs to a next 
In particular, in the same field of endeavor, Seo’747 teaches the use of the performing the one or more blind decoding procedures includes shifting one of the one or more blind decoding procedures associated with a location of a decoding candidate of the set of decoding candidates spanning two or more sub-CORESETs (see para.0143, which discusses in PDCCH mapping, monitoring on a candidate include a resource belonging to a corresponding overlap/span region may be skipped or rated or puncturing may be performed on a resource belonging to the overlap region among resources included in a candidate, thus puncturing indicative of shifting, see poara.0019) to a next available location fully within one of the two or more sub-CORESETs (see para.0019, which discusses the reference signal is mapped/shift to a remaining resource region as next available location in the CORESET excluding an overlap resource region…see para.0003,which discusses reference signal is related to the PDCCH, thus, shifting reference signal to the remaining resource region is considered as the next available location of the CORESET). 
In view of the above, having the system of Nakashima’013 and then given the well-established teaching of Seo’747, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nakashima’013 to include “the performing the one or more blind decoding procedures includes shifting one of the one or more blind decoding procedures associated with a location of a decoding candidate of the set of decoding candidates spanning two or more sub-CORESETs to a next available location fully within one of the two or more sub-CORESETs” as taught by Seo’747, since Seo’747 stated in para.0020+ that such a modification would effectively perform a channel estimation operation by using the method.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al (EP 3,768,013) in view of Seo et al (US 2021/0067268).
Regarding claim 13, Nakashima’013 does not explicitly show the use of “performing an additional blind decoding procedure that spans both of the two or more sub-CORESETs” as required by present claimed invention.  However, including “performing an additional blind decoding procedure that spans both of the two or more sub-CORESETs” would have been obvious to one having ordinary skill in the art as evidenced by Seo’268.
In particular, in the same field of endeavor, Seo’268 teaches the use of performing an additional blind decoding procedure that spans both of the two or more sub-CORESETs (see para.0123, which discusses when the search space set(s) related to the CSS/GSS overlaps/spans with the search space set(s) related to the USS, and the UE is not capable of monitoring all PDCCH candidates in the overlapped time resources (e.g., the number of candidates to be monitored exceeds a maximum number of blind detections and/or the number of CCEs for which channel estimation is to be performed exceeds a maximum number of CCEs), the UE may first attempt to detect (e.g., blind-decode) a PDCCH in candidates included in the search space set(s) related to the CSS/GSS. When the UE still has an extra processing capability (e.g., when the UE is capable of additional blind detection and channel estimation) after blind detections and channel estimations of all of the search space set(s) related to the CSS/GSS, the UE may also/additianal attempt to detect a PDCCH in the search space set(s) related to the USS. When the UE reaches the maximum number of blind detections and/or the maximum number of CCEs, the UE may skip a candidate belonging to a low-priority search space set (e.g., the search space set related to the USS). 
In view of the above, having the system of Nakashima’013 and then given the well-established teaching of Seo’268, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Nakashima’013 to include “performing an additional blind decoding procedure that spans both of the two or more sub-CORESETs” as taught by Seo’268, since Seo’268 stated in para.0017+ that such a 
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474